Citation Nr: 0901232	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, to include as due to herbicide exposure.

2.  Entitlement to service connection for a foot fungus 
disorder.

3.  Entitlement to service connection for a back disorder, 
claimed as residuals of a spinal tap.

4.  Entitlement to an initial evaluation in excess of 10 
percent for migraines from February 27, 2001 to April 2, 
2004.

5.  Entitlement to an evaluation in excess of 30 percent for 
migraines from April 2, 2004 to May 10, 2007.

6.  Entitlement to an evaluation in excess of 50 percent for 
migraines from May 10, 2007.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

The issue of a total rating for compensation purposes based 
upon individual unemployability has been raised.  This issue 
is referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran's service treatment records show that the 
veteran was treated for episodes of back pain in 1966 and 
underwent a spinal tap in 1967; however, they do not show 
evidence of a foot fungus or of diabetes mellitus.

2.  The veteran's Department of Defense Form DD-214, Armed 
Forces of the United States Report of Transfer of Discharge, 
reflects no foreign or sea service, to include service in 
Vietnam.



3.  The medical evidence shows a current diagnosis of 
diabetes mellitus, type 2.

4.  There is no medical evidence of record that relates the 
veteran's currently diagnosed diabetes mellitus, type 2, to 
military service or to any incident therein.

5.  The medical evidence does not show a diagnosis of a foot 
fungus disorder.

6.  The medical evidence shows a current diagnosis of 
degenerative joint disease of the lumbar spine.

7.  The medical evidence of record does not relate the 
veteran's back disorder to his military service.

8.  Prior to April 2, 2004, the veteran's migraine headache 
disorder was manifested by migraines with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.

9.  From April 2, 2004, to June 22, 2005, the veteran's 
migraine headache disorder was manifested by migraine 
headaches occurring every 2 to 3 weeks, accompanied by 
nausea, vomiting, vision changes, pain, photophobia, and 
phonophobia.

10.  From June 23, 2005, to May 9, 2007, the veteran's 
migraine headache disorder was manifested by migraine 
headaches occurring at least twice per week, intermittently 
accompanied by nausea, vomiting, vision changes, pain, 
photophobia, and phonophobia, and resistant to the usual 
migraine headache medications.  

11.  Beginning May 10, 2007, the veteran's migraine headache 
disorder is manifested by daily migraine headaches productive 
of severe economic inadaptability, accompanied by nausea, 
vomiting, vision changes, pain, photophobia, and/or 
phonophobia, and resistant to the usual migraine headache 
medications.




CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been so incurred, to include as due to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1116, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A foot fungus disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A back disorder was not incurred in, or aggravated by, 
active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  The criteria for an initial evaluation greater than 10 
percent prior to April 2, 2004, for migraine headache 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

5.  The criteria for an evaluation greater than 30 percent 
from April 2, 2004, to June 22, 2005, for migraine headache 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

6.  The criteria for an evaluation of 50 percent, but no 
more, from June 23, 2005, to May 9, 2007, for migraine 
headache disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2008).

7.  The criteria for an evaluation greater than 50 percent, 
beginning May 10, 2007, for migraine headache disorder are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and an increased initial evaluation, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Prior to initial adjudication of the veteran's 
claims for service connection for migraine headache disorder, 
foot fungus disorder, and diabetes mellitus, type 2, a letter 
dated in July 2001 satisfied the duty to notify provisions; 
an additional letter containing the criteria pertinent to 
service connection (with respect to the claims for foot 
fungus disorder and diabetes mellitus, type 2) and increased 
initial evaluations (with respect to the claim for an initial 
increased evaluation for migraine headache disorder) was sent 
in March 2005.  Similarly, prior to initial adjudication of 
the veteran's claim for service connection for a back 
disorder, a letter dated in March 2004 satisfied the duty to 
notify provisions; an additional letter was sent in March 
2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating by letters dated in March 2006, and in the 
notice letters accompanying the February 2007 supplemental 
statements of the case.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in January 2007; an 
additional VA opinion was obtained in February 2008 with 
respect to the veteran's claim for service connection for a 
back disorder.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, in the case of diabetes mellitus and degenerative 
joint disease, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
However, when an appeal is based on the assignment of an 
initial rating for a disability, following an initial award 
of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id.  

Diabetes Mellitus, Type 2

In addition to the service connection regulations discussed 
above, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307.  The following diseases are deemed associated 
with herbicide exposure, under VA law: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309.

The veteran's service treatment records are negative for any 
diagnosis of diabetes mellitus, type 2.  After separation 
from military service, a July 1993 private medical record 
noted "borderline diabetic/glucose intolerance," and a 
November 1994 private medical record revealed a diagnosis of 
diabetes mellitus, type 2.

The evidence of record reveals that the veteran did not serve 
in Vietnam.  Therefore, the presumption under 38 U.S.C.A. § 
1116(f) for veterans who have been exposed to herbicide 
agents does not apply.  Notwithstanding the foregoing, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2724, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are 
applicable in cases involving herbicide exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The medical evidence of record does not show that the 
veteran's currently diagnosed diabetes mellitus, type 2, is 
related to military service, to include as due to exposure to 
herbicide.  The veteran's service medical records are 
negative for any diagnosis of diabetes mellitus, type 2.  
While the veteran has a current diagnosis of diabetes 
mellitus, type 2, there is no medical evidence of record that 
it was diagnosed prior to 1994, 20 years after separation 
from military service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Furthermore, there is no medical evidence of record that 
relates the veteran's currently diagnosed diabetes mellitus, 
type 2, to military service.  The only medical evidence of 
record which discusses the etiology of the veteran's 
currently diagnosed diabetes mellitus, type 2, is the October 
2003 VA diabetes examination report which stated that the 
disorder was not related to military service.  

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed diabetes mellitus, type 2, is 
related to military service, to include as secondary to 
herbicide exposure.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed diabetes mellitus, type 2, is related to 
military service, to include as secondary to herbicide 
exposure.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, there is no medical evidence of record 
that relates the veteran's currently diagnosed diabetes 
mellitus, type 2, to military service or to any incident 
therein.  As such, service connection for diabetes mellitus, 
type 2, is not warranted.

Because the veteran did not serve in Vietnam and there is no 
medical evidence of record that relates the veteran's 
currently diagnosed diabetes mellitus, type 2, to military 
service or to any incident therein, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Foot Fungus Disorder

The veteran's service treatment records show that the veteran 
was treated for heat rash of both legs behind the knees in 
August 1967, with calamine lotion; he was excused from 
running exercises for 5 days.  However, the service treatment 
records reveal no evidence of foot fungus, or other evidence 
of a skin disorder on the feet.  Subsequent to service, the 
veteran was noted during a September 2001 routine physical 
examination to have fungal changes on his toenails.  This is 
the sole notation of any foot fungus of record.  On several 
later occasions, to include several VA outpatient treatment 
visits, physical examination of the feet was normal; during 
the February 2002 VA diabetes mellitus examination, the 
veteran's feet were noted to have dryness but no other 
abnormalities.

Thus, the evidence of record does not show that the veteran 
has a currently diagnosed foot disorder.  Although the sole 
September 2001 record noted evidence of fungal changes, there 
is no evidence that this single instance constituted a 
diagnosable disorder; indeed, no diagnosis of a foot fungal 
disorder was made at that time or on any occasion subsequent 
thereto.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  
Moreover, although the veteran stated during his October 2008 
hearing before the Board that he had been prescribed Lamisil, 
a prescription skin cream, for his feet, VA outpatient 
treatment records showing a list of the veteran's medications 
as recently as May 2007 do not show that Lamisil was among 
his current prescriptions.  A claim for service connection 
fails if the requirement for evidence showing a currently 
diagnosed disorder is not satisfied.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Accordingly, service connection 
for a foot fungus disorder is not warranted.

Because the evidence of record does not show a diagnosed foot 
fungus disorder at the time the veteran filed his claim, or 
at any time during the pendency of this appeal, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disorder

The veteran's service treatment records show that the veteran 
was initially treated for low back pain in March 1966, at 
which time an x-ray showed spondylolysis of L5 with slight 
spondylolisthesis of L5 on S1, and slight scoliosis of the 
lumbar spine with convexity on the left.  He was put on a 
limited physical profile due to "temporary" low back pain, 
and given a "3" score for "physical capacity or stamina" 
on the military physical profile serial system (also known as 
"PULHES").  Service treatment records also show that the 
veteran was prescribed physical therapy, to include heat and 
massage, for lower back pain in March 1966.  However, by 
April 1966, the veteran was discharged from physical therapy 
as asymptomatic, and in November 1966, his physical profile 
was returned to all "1" or normal ratings on the PULHES 
scale.  Although the veteran underwent a spinal tap in 
January 1967, in an effort to determine the origin of an 
onset of severe headaches, the inpatient treatment records at 
that time show that he had no complications during the 
procedure, and no problems in the following days of recovery.  
His August 1967 service separation examination also noted no 
evidence of low back pain or a diagnosed back disorder.

Subsequent to service, private treatment records dated from 
January 1981 to December 2001 do not note any evidence of low 
back pain or a back disorder.  Low back pain or a back 
disorder was also not found on VA neurological or diabetes 
mellitus examination in February 2002.  The first evidence of 
a diagnosed back disorder is in a September 2002 VA 
outpatient x-ray report noting that the veteran had mild to 
moderate degenerative joint disease, with vascular 
calcifications.  An October 2002 VA spine multiresonant 
imaging test showed mild degenerative spondylosis.  An August 
2003 VA outpatient treatment record noted the veteran's 
report of low back pain.  A January 2006 VA outpatient 
treatment record note chronic low back pain with a history of 
degenerative disc disease and radiculopathy.  During the 
January 2008 VA neurological and spine examinations, the 
veteran reported back pain since the initial March 1966 
episode, and stated that he felt his current disorder was 
secondary to the 1967 spinal tap.  The veteran noted that he 
had bilateral lumbar paraspinal pain which was constant and 
radiated down to his feet, but with no hospitalization, 
surgery, or incapacitating episodes.

Despite the above, the evidence of record does not show that 
the veteran's back disorder is related to service.  Citing 
periods without reported back symptomatology, and the absence 
of a diagnosed back disorder on the August 1967 service 
separation examination, the January 2007 VA spine examiner 
noted that the veteran's inservice reports of back pain were 
likely acute and not an indication of a chronic disorder.  
Specifically, he concluded that "given lack of documentation 
of [continuous back pain since service separation], it would 
be speculative for me to state [the veteran's] current back 
condition is related to his back pain treated while in 
service."  Speculative opinions are essentially non-
evidence, and cannot be afforded probative weight.  See 38 
C.F.R. § 3.102 (2007); see also Morris v. West, 13 Vet. App. 
94, 97 (1999).  Moreover, as the VA examiner points out, the 
absence of objective evidence of treatment for a given 
disorder weighs against claims of continuity of 
symptomatology.  See Mense, 1 Vet. App. at 356.  Although the 
veteran's ex-wife's March 2007 statement indicates that she 
witnessed the veteran having back problems for many years, 
and her lay observations are probative to show that the 
veteran experienced back pain subsequent to service, she is 
not a medical professional, and her lay observations may not 
be considered probative to provide a nexus between the 
veteran's current back disorder and his military service.  
See 38 C.F.R. § 3.159(a) (1); see also Espiritu, 2 Vet. App. 
at 494-95.

Additionally, and contrary to the veteran's contentions 
during his January 2007 spine examination and his October 
2008 hearing before the Board, a February 2008 VA opinion 
concluded that there was "no way" that the veteran's 
current back disorder was related to service, to include the 
1967 spinal tap.  The VA physician providing this opinion 
noted that the veteran had multiple episodes of back pain for 
which he was treated in service, prior to the 1967 spinal tap 
being conducted.  No other opinions exist in the record with 
respect to the relationship between the veteran's back 
disorder and his military service, to include the 1967 spinal 
tap as a causative factor.  Accordingly, service connection 
for a back disorder is not warranted.

Because the evidence of record does not relate the veteran's 
back disorder to his military service, the preponderance of 
the evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



Migraine Headache Disorder

Service connection for migraine headache disorder was granted 
by an September 2003 rating decision, and a 10 percent 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, effective February 27, 2001.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A January 2005 
rating decision increased the assigned evaluation to 30 
percent effective April 2, 2004, and an October 2007 rating 
decision increased the evaluation to the maximum 50 percent 
evaluation, effective May 10, 2007.  A 10 percent evaluation 
is warranted for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months; a 30 percent evaluation is warranted for migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months; and the 
maximum 50 percent evaluation is warranted for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Id.  The 
rating criteria do not define "prostrating," nor has the 
Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. 
App. at 126-127 (quoting Diagnostic Code 8100 verbatim but 
not specifically addressing the definition of a prostrating 
attack).  By way of reference, in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is 
defined as "extreme exhaustion or powerlessness."  

Initial Evaluation, Prior to April 2, 2004

The evidence of record dated prior to April 2, 2004 reflects 
the veteran's history of migraine headache disorder as well 
as documentation of migraine headaches occurring 
approximately once every 2 to 3 months, with intermittent 
exacerbations of severe headaches resulting in visual 
changes, pain, nausea, and vomiting.  Specifically, during 
the February 2002 VA neurological examination, the veteran 
reported experiencing several migraine headache "attacks" 
per year, and during the September 2003 VA neurological 
examination, the veteran stated that he had headaches with 
visual changes, pain, nausea, and vomiting once every 2 to 3 
months, lasting 2 to 3 days at a time.  A March 2004 VA 
outpatient treatment record also revealed that the veteran 
experienced an increased in migraine headache frequency over 
the last 5 years, with increased vision changes when those 
headaches were severe.  Accordingly, the veteran's migraine 
headache disorder, during the period prior to April 2, 2004, 
resulted in prostrating migraine headaches occurring less 
frequently than once per month.  Although the veteran's 
wife's November 2003 letter noted that the headaches occurred 
once every 2 weeks, the evidence does not show objective 
documentation of same; further, the record does not reflect 
that the headaches reported by the veteran's wife are of the 
severity to constitute "chronic prostrating attacks" as 
defined above.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Accordingly, an initial evaluation greater than 10 percent 
prior to April 2, 2004, for migraine headache disorder is not 
warranted.

Increased Evaluation, April 2, 2004, to May 10, 2007

The evidence of record dated from April 2, 2004, to May 10, 
2007, shows that the veteran's headaches increased in 
severity, frequency, and duration, such that staged ratings 
are warranted.  See Fenderson, 12 Vet. App. 126; Hart, 21 
Vet. App. at 510.  A 30 percent evaluation was assigned based 
on an April 2004 VA outpatient treatment record showing that 
the veteran's migraine headaches had increased in severity, 
and had become more frequent, occurring every 2 to 3 weeks.  
A June 2004 VA outpatient treatment record noted that the 
veteran had migraine headaches every 2 to 3 weeks, lasting 2 
to 3 days at a time, which were accompanied by nausea, 
vomiting, photophobia, and phonophobia.  Thus, with headaches 
being frequent and with "characteristic prostrating 
attacks," but not occurring at a frequency or severity to 
warrant the maximum 50 percent evaluation, a 30 percent 
evaluation is warranted from April 2, 2004, to June 23, 2005.

Increased Evaluation, June 23, 2005 to May 10, 2007

However, beginning June 23, 2005, the evidence reflects that 
the veteran's headaches began to occur more frequently than 
once per week, and were increasingly resistant to any attempt 
at preventative or treating prescription medications.  
Specifically, a June 23, 2005 VA outpatient treatment record 
noted that the veteran had migraine headaches twice per week 
with nausea, vomiting, and scotomata, with increased dosages 
of gabapentin and Percocet being no help to reduce these 
symptoms.  By January 2006, VA outpatient treatment record 
noted that the veteran's migraine headaches were almost 
constant; records dated in September 2006 and October 2006 
also noted constant migraine headaches, accompanied by vision 
changes, photosensitivity, nausea, vomiting, and resistance 
to almost all prescribed medications, now to include 
Lamictal, verapamil, and felodipine.  The January 2007 VA 
neurological examination noted that the veteran's headaches 
occurred all day, every day, accompanied by vision changes or 
nausea.  Finally, it was reported that there was no future 
possibility of testing different medications, as a January 
2007 VA outpatient treatment record noted that the veteran's 
potential prescriptions were limited by other physical 
conditions.  As this evidence tends to more closely 
approximate the higher evaluation under Diagnostic Code 8100, 
the maximum 50 percent evaluation is warranted from June 23, 
2005, to May 9, 2007.

Increased Evaluation, Beginning May 10, 2007

The evidence of record beginning May 10, 2007, reveals 
migraine headaches which essentially preclude the veteran 
from employment to the extent that they cause "severe 
economic inadaptability."  Specifically, both the May 2007 
VA outpatient treatment record and the August 2007 VA 
examination report indicate that the veteran had daily, 
constant headaches of varying severity which were accompanied 
by nausea, vomiting, photophobia, vision changes, and pain on 
an intermittent basis.  Despite attempts to prevent and treat 
these headaches with a variety of medications, none of those 
medications used worked, and others were contraindicated due 
to the veteran's other medical conditions.  Ultimately, the 
May 2007 VA treating physician concluded that the veteran's 
chronic daily headaches, with superimposed migraines, were 
incapacitating to the extent that the veteran could not work 
as an accountant or tax preparer, the industry in which he 
had worked since service separation.  By this decision, a 50 
percent evaluation from June 23, 2005 has been granted for 
the veteran's service-connected migraines.  There is no 
greater schedular evaluation available under Diagnostic Code 
8100; although other diagnostic codes pertaining to 
neurological disorders have been considered, the veteran's 
symptomatology would fail to warrant an evaluation higher 
than 50 percent under those Diagnostic Codes.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).


Other Considerations

Finally, the issue of whether the manifestations of the 
veteran's service-connected migraine headache disorder 
present an exceptional or unusual disability picture so as to 
warrant referral to the appropriate officials for 
consideration of extraschedular ratings has been considered.  
See 38 C.F.R. § 3.321(b) (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  An extraschedular rating cannot be 
assigned in the first instance, but it must be specifically 
adjudicated whether to refer a case for such an evaluation, 
when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  See Barringer 
v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the veteran is seeking an increased evaluation.  
However, the medical evidence of record does not support such 
a higher evaluation on this basis.  Although the veteran 
reported that he stopped working due to the severity of his 
headaches, the maximum evaluation noted above, assigned for 
the current appeal period, specifically indicates that 
migraine headaches must be "productive of severe economic 
inadaptability."  Thus, relentless interference with 
employment is contemplated by the schedular criteria, and the 
remaining evidence of record does not show such an 
"exceptional or unusual disability picture" that goes 
beyond the limits of same.  Therefore, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and the RO's 
decision not to refer these issues to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.  

Based on the evidence discussed above, the preponderance of 
the evidence is against the veteran's claim for an evaluation 
greater than 10 percent prior to April 2, 2004; greater than 
30 percent from April 2, 2004, to June 23, 2005, and greater 
than 50 percent on and after June 23, 2005.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for diabetes mellitus, type 2, is denied.

Service connection for a foot fungus disorder is denied.

Service connection for a back disorder is denied.

An initial evaluation greater than 10 percent, prior to April 
2, 2004, is denied.

An evaluation greater than 30 percent, for the period April 
2, 2004, to June 23, 2005, is denied.

An evaluation of 50 percent, but no greater, from June 23, 
2005, to May 9, 2007 is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

An evaluation greater than 50 percent beginning May 10, 2007, 
is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


